7Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Rajeev Rohatgi, Ph.D. (Reg. No. 62,297) on 3/11/2022. 

The application has been amended as follows: 

1.  (Previously Presented)  One or more computer-readable media storing instructions which, when executed by one or more processors, cause the processors to perform a method comprising:
obtaining profiles of respective first and second devices, each of the profiles comprising device attributes, principal attributes of a principal associated with the respective device, and interaction attributes for the respective device;
calculating a similarity score between the first and second devices based on the device attributes, the principal attributes, and the interaction attributes of the respective profiles, wherein the principal attributes comprise personality attributes of the principal according to a personality model;
determining affinity between the first and second devices based on the similarity score, wherein the determining affinity comprises:
adjusting the similarity score for at least one of the first device or the second device based on at least one behavioral attribute of the first device or the second device, and 
calculating the affinity based on the adjusted similarity score and a threshold value; 

responsive to the determined affinity, causing a logical network connection to be formed between the first and second devices.

2.  (Currently Amended)  The one or more computer-readable media of claim 1, wherein the principal associated with the respective device is a user of the respective device.

3.  (Previously Presented)  The one or more computer-readable media of claim 1, wherein the personality attributes comprise a measure of extroversion.

4.  (Previously Presented)  The one or more computer-readable media of claim 1, wherein the personality attributes comprise respective measures of one or more traits selected from: extroversion, neuroticism, openness, conscientiousness, or agreeableness.

5.  (Original)  The one or more computer-readable media of claim 1, wherein the determining affinity comprises determining a first affinity from a perspective of the first device and determining presence or absence of a second affinity from a perspective of the second device.

6.  (Original)  The one or more computer-readable media of claim 5, wherein the method further comprises:
determining a classification for the logical network connection based on the determined presence or absence of the second affinity.

7.  (Canceled)

8.  (Previously Presented)  The one or more computer-readable media of claim 1, wherein the adjusted similarity score is a first adjusted similarity score for the first device, and wherein the method further comprises correspondingly adjusting the similarity score for the second device to obtain a second adjusted similarity score distinct from the first adjusted similarity score, and wherein the calculating the affinity is further based on the second adjusted similarity score.



10.  (Previously Presented)  The one or more computer-readable media of claim 1, wherein the at least one behavioral attribute comprises one or more of: attraction, helpfulness, or interactivity.

11.  (Previously Presented)  The one or more computer-readable media of claim 1, wherein the at least one behavioral attribute comprises a first behavioral attribute jointly dependent on a first principal attribute of the first device and a second principal attribute, distinct from the first principal attribute, of the second device.

12.  (Currently Amended)  A method comprising:
obtaining profiles of respective first and second devices, each of the profiles comprising device attributes, principal attributes of a principal associated with the respective device, and interaction attributes for the respective device;
calculating a similarity score between the first and second devices based on the device attributes, the principal attributes, and the interaction attributes of the respective profiles, wherein the principal attributes comprise personality attributes of the principal according to a personality model;
determining affinity between the first and second devices based on the similarity score, wherein the determining affinity comprises:
adjusting the similarity score for at least one of the first device or the second device based on at least one behavioral attribute of the first device or the second device;
calculating the affinity based on the adjusted similarity score and a threshold value;
rate, at which the first device seeks affinity testing with other devices, is dependent on the at least one behavioral attribute; and
responsive to the determined affinity, causing a logical network connection to be formed between the first and second devices.

13.  (Original)  The method of claim 12, wherein the determining of affinity is bidirectional.

14.  (Original)  The method of claim 12, wherein the determining of affinity is directional.

15.  (Currently Amended)  The method of claim 12, comprising:
determining the principal attributes based on input from a user of the respective device.

16.  (Original)  The method of claim 15, wherein the calculating the similarity score comprises calculating respective partial similarities between the device attributes, between the principal attributes, and between the interaction attributes of the first and second devices; and performing a weighted combination of the partial similarities to obtain the similarity score.	

17.  (Original)  The method of claim 12, further comprising:
forwarding a request from the first device to the second device over the logical network connection; and
forwarding a response to the request, from the second device to the first device.

18.  (Original)  The method of claim 12, further comprising:
identifying a shared interest between the first and second devices;
wherein the determining affinity is responsive to the identified shared interest.

19.  (Currently Amended)  A system comprising:
one or more hardware processors with memory coupled thereto; and
one or more computer-readable media storing instructions which, when executed by the one or more hardware processors, cause the one or more hardware processors to perform operations comprising:
obtaining profiles of respective first and second devices, each of the profiles comprising device attributes, principal attributes of a principal associated with the respective device, and interaction attributes for the respective device;
calculating a similarity score between the first and second devices based on the device attributes, the principal attributes, and the interaction attributes of the respective profiles, wherein the principal attributes comprise personality attributes of the principal according to a personality model;
determining affinity between the first and second devices based on the similarity score, wherein the determining affinity comprises:
adjusting the similarity score for at least one of the first device or the second device based on at least one behavioral attribute of the first device or the second device, and 
calculating the affinity based on the adjusted similarity score and a threshold value; 
wherein a rate, at which the first or second device seeks affinity testing with other devices, is dependent on the at least one behavioral attribute; and
responsive to the determined affinity, causing a logical network connection to be formed between the first and second devices





20.  (Currently Amended)  The one or more computer-readable media of claim [[19]] 1, wherein: 
the principal associated with the respective device is a user of the respective device;
the personality attributes comprise respective measures of one or more traits selected from: extroversion, neuroticism, openness, conscientiousness, or agreeableness;
the at least one behavioral attribute comprises a first behavioral attribute jointly dependent on a first principal attribute of the first device and a second principal attribute, distinct from the first principal attribute, of the second device; and
the determining affinity comprises determining a first affinity from a perspective of the first device and determining presence or absence of a second affinity from a perspective of the second device


21.  (Previously Presented)  The one or more computer-readable media of claim 1, wherein the calculating the similarity score comprises calculating a partial similarity between the principal attributes, and where the similarity score is dependent on the partial similarity.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record do not teach or suggest “Calculating a similarity score between the first and second devices based on the device attributes, the principal attributes, and the interaction attributes of the respective profiles, wherein the principal attributes comprise personality attributes of the principal according to a personality model; determining affinity between the first and second devices based on the similarity scores wherein the determining affinity comprises: adjusting the similarity score for at least one of the first device or the second device based on at least one behavioral attribute of the first device or the second device, and calculating the affinity based on the adjusted similarity score and a threshold value; wherein a rate, at which the first or second device seeks affinity testing with other devices, is dependent on the at least one behavioral attribute; and responsive to the determined affinity, causing a logical network connection to be formed between the first and second devices.” in light of other features described in independent claims 1, 12, and 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-6, 8, and 10-21 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196.  The examiner can normally be reached on M_F 8:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.W/
Ayele Woldemariam
Examiner
Art Unit 2447
3/11/2022


/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447